Citation Nr: 0945731	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claims. 
When this claim was originally before the Board in March 
2009, it was remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a heart condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
bilateral hearing loss was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board notes that the Veteran's 
service treatment records have not been associated with the 
claims file.  However, in March 2006, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after 
attempts to associate such records were made in April 2005, 
September 2005, and February 2006.  See March 2006 Formal 
Finding of Unavailability Memorandum.  The Board also 
acknowledges that, in cases where the Veteran's service 
treatment records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, the RO has met this heightened duty to assist 
by obtaining the Veteran's VA and private treatment records, 
providing him with a VA examination, and obtaining a VA 
medical opinion regarding the etiology of his hearing loss.  
The RO also obtained a copy of the Veteran's separation 
examination dated in February 1955.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that his bilateral hearing loss, which 
was first diagnosed in February 2005, was caused by noise 
exposure during service.  Specifically, he has reported in-
service noise exposure to heavy weapon fire and explosions in 
Korea.  He has also stated that, following such exposure, he 
was sometimes unable to hear for several days and that 
occasionally blood would run out of his ears.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As the Board noted in its March 2009 remand, the Veteran has 
reported significant exposure to noise during service and has 
been diagnosed with hearing loss by a VA doctor.  In this 
regard, the Board notes that an April 2009 VA audiogram 
confirmed that the Veteran has a hearing loss disability in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  

In light of the above, because it is undisputed that the 
Veteran was exposed to noise during service and subsequently 
developed hearing loss by VA standards, the Board will focus 
on the evidence that relates to whether his hearing loss is 
related to service.  See Newhouse v. Nicholson, 497 F.3d 
1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

The Veteran's February 1955 separation examination indicates 
that the he had 15/15 bilateral hearing on whispered voice 
testing.  Unfortunately, as discussed above, no other service 
treatment records are available. 

Post-service, the evidence of record indicates that the 
Veteran did not seek treatment for hearing loss until 
February 2005, 50 years following separation from service, 
when he sought VA treatment for his difficulty hearing.  The 
VA doctor indicated that the Veteran had mild to severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear, and 
stated that the Veteran was a candidate for hearing 
amplification.  The following month, the Veteran was seen for 
a hearing aid fitting.  Subsequent VA audiology treatment 
records indicate that the Veteran has continued use of his 
hearing aids, and as noted above, an April 2009 VA audiogram 
confirmed that the Veteran has hearing loss in accordance 
with VA standards.  See 38 C.F.R. § 3.385.  

In March 2009, the Board remanded the claim to obtain a VA 
medical examination and medical opinion to determine whether 
it was at least as likely as not that the Veteran's bilateral 
hearing loss had its onset during, or was otherwise related 
to, military service.  In compliance with the Board's remand 
instructions, in July 2009 the Veteran was afforded a VA 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder.  The Veteran reported that he had been exposed to 
artillery noise while in service, and denied significant 
occupational and recreation noise exposure.  

The results of the Veteran's July 2009 audiological testing 
revealed hearing loss in accordance with VA standards.  See 
38 C.F.R. § 3.385.  Based on these results, the examiner 
diagnosed the Veteran with mild to profound bilateral 
sensorineural hearing loss.  The examiner also provided the 
opinion that the Veteran's hearing loss was less likely than 
not caused by, or the result of, noise exposure during 
service.  In this regard, the examiner stated that, although 
the Veteran's service treatment records were unavailable, his 
separation examination report did not reveal any evidence of 
complaints of hearing impairment at the time of separation, 
and there was no evidence of chronicity or continuity of care 
for hearing loss for the half century following separation 
from service.  Moreover, the examiner noted that the Veteran 
was exposed to post-service industrial noise during his 
civilian occupation and that the effects of presbycusis could 
not be ruled out.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran's 
hearing loss is not related to service or to an incident of 
service origin, including in-service noise exposure.  
Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss, he has submitted 
no competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent 
medical evidence).  While the Veteran is competent to report 
the symptoms of hearing loss, see Layno v. Brown, 6 Vet. App. 
465 (1994) (defining competent testimony as that which the 
witness has actually observed and is within the realm of his 
personal knowledge through use of his senses), his statements 
regarding the etiology of this condition are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran's 
opinion is insufficient to provide the requisite nexus 
between his bilateral hearing loss and his time in service.  

Further, the Veteran has not reported a continuity of 
symptomatology since service, but rather, has reported that 
hearing loss was not present until years following separation 
from service.  Moreover, the lengthy period of 50 years 
without treatment for hearing loss is evidence that there has 
not been a continuity of symptomatology, which weighs heavily 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss.  Rather, the July 2009 VA examiner specifically 
found that his hearing loss was less likely than not related 
to any in-service noise exposure and provided a rationale for 
this opinion.  The Board also acknowledges the Veteran's 
contention that there was no adequate hearing test performed 
at his separation examination.  However, the Board points out 
that the July 2009 examiner placed no weight on the whispered 
voice testing conducted in March 1955 in explaining his 
opinion, but instead based his opinion on the fact that the 
Veteran did not report having hearing loss as the time of his 
separation from service and the medical evidence of record 
indicating a lack of continuity of symptomatology since 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran's bilateral hearing loss is 
not related to service or to an incident of service origin, 
including in-service noise exposure.  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  Therefore, the 
Veteran's claim for service connection for hearing loss is 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As the Board noted in its March 2009 remand, the Veteran 
contends that his currently diagnosed coronary artery disease 
(CAD) was incurred in, or caused by, his time in service.  In 
this regard, the Veteran has reported having chest pain on 
exertion during training exercises in service, passing out 
once or twice a month during basic training, having to sit 
out of numerous exercises due to chest pain, and being held 
overnight at the time of his separation examination due to a 
heart condition.  Also, as noted the March 2009 remand, the 
Veteran's service treatment records were formally found to be 
unavailable in March 2006.  

The Veteran's post-service private treatment records indicate 
that he had an acute anterior myocardial infarction in 
October 1979, when he was admitted to the hospital for two 
weeks for rehabilitation.  The Veteran's post-service 
treatment records also indicate that he has been undergoing 
treatment for CAD since July 1992. 

In compliance with the Board's March 2009 remand 
instructions, in July 2009 the Veteran was afforded a VA 
heart examination.  At the outset of the examination report, 
the examiner indicated that he had reviewed the Veteran's 
claims folder, noting that the Veteran's heart disease first 
manifested in the 1970s, when he was admitted to the hospital 
after an acute myocardial infarction. The examiner also noted 
that the Veteran had been admitted to the hospital on several 
subsequent occasions, the most recent of which was two years 
prior, when stents had been placed, and reported that the 
Veteran had an automatic implantable 
cardioverter/defibrillator placed in 2008 for ventricular 
tachycardia.  Finally, he noted that the Veteran's last 
episode of syncope had occurred two to three years earlier, 
and his last episode of congestive heart failure had been in 
the 1970s.  

After discussing his pertinent history and the findings of 
his physical examination, the examiner diagnosed the Veteran 
with CAD, mild left ventricular failure (secondary to 
hypertension), congestive heart failure, and tachycardia.  
The examiner also stated that nothing in the service 
treatment records supported a diagnosis of tachycardia in 
service or the assertion that service contributed to the 
development of the Veteran's heart conditions.  In this 
regard, the examiner noted that tachycardia was not diagnosed 
during service.  

Unfortunately, the examiner failed to acknowledge the 
Veteran's account of having chest pain and passing out during 
service, or his reports of continued symptomatology since 
service, and instead relied on a fact that the Veteran's 
missing service treatment records contained no evidence of an 
in-service diagnosis of tachycardia in providing the opinion 
that military service did not contribute to his current heart 
conditions.  As such, the examination report is not adequate 
for rating purposes, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of an in-service injury, but instead 
relied on the service treatment records to provide a negative 
opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that when the Secretary undertakes 
to provide a medical examination or obtain a medical opinion, 
he must ensure that the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history); see also 38 C.F.R. § 4.2 (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes); see also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes an examination, even if not required to do so, an 
adequate one must be produced).  

In remanding this case, the Board reiterates that, given the 
fact that the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of this 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes providing a medical examination when such an 
examination is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4) (2008).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain an addendum to the July 2009 VA 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed heart condition, 
including coronary artery disease, had its 
onset during active service or is related 
to any in-service disease or injury.  In 
doing so, the examiner should acknowledge 
the Veteran's reports of symptomatology 
during service (i.e., chest pains, passing 
out, etc.) and continuity of 
symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Then, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


